DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
The amendments and arguments presented in the papers filed 3/15/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/15/2020 listed below have been reconsidered as indicated:
a)	The objections to the specification for typographical errors and improper antecedent basis are withdrawn.

b)	The previous rejections are moot in view of the cancellation of all the previously presented claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Election/Restrictions
Applicant’s election without traverse of Invention 2, claims 1, 5, 6, 8 and 10 in the reply filed on 11/18/2019 is acknowledged.
With the 3/15/2021 amendments, all previous claims have been cancelled.
New claims 56-78 read on the elected invention and are included with the election of Invention 2.

Priority
The present application is a continuation of application 14/913,246 (filed 2/19/2016).
The ‘246 application is a 371 national stage application of PCT/US2014/052205 (filed 8/21/2014).
The ‘205 PCT application claims benefit to provisional application 61/868,540 (filed 8/21/2013).

The following newly presented claims do not receive benefit of the priority claim as they require subject matter not included in the parent applications.
Claim 56 recites the elements of Table 1, but includes CL11A as a gene. The gene CL11A does not exist and was not originally part of Table 1. Thus, table 1 of claim 56 encompasses subject matter not included in Table 1 of the original specification.


Claim Interpretation
	Claim 56 is drawn to a method the requires: 1) assaying a nucleic acid sequence from a sperm sample of an individual at risk of fathering a biological offspring that develops a neuropsychiatric disorder; 2) detecting a methylation level in a region listed in table 1; and 3) determining if the methylation level of the region is independently hypomethylated or hypermethylated relative to a methylation level of the same region of an independent cohort. 
The claim broadly encompasses preforming any assay on a nucleic acid sequence from a sperm sample, including assays separate from methylation assays.
The claim states the sperm sample is “of an individual at risk of fathering a biological offspring that develops a neuropsychiatric disorder”. The stated source of the sperm sample is an attempt to limit the structural features of the sperm sample, e.g. the structural features of the genome. However, any offspring is at some risk of developing a neuropsychiatric order, such as through genetic heritage, environmental factors during development or youth or the age of the parents. Additionally, a genetic risk for an offspring that develops a neuropsychiatric disorder may be inherited from the maternal genome. Thus, as a whole, the description of the source of the sperm sample broadly encompasses any sperm sample as there is no structural feature, e.g. mutations, SNPs, etc., that is implicitly or explicitly required by the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following are new rejections addressing the newly filed claims.
Claim 56 requires a step of “detecting a methylation level in a region listed in table 1”. 
Table 1 lists over 100 genes that have regions associated with them that are differentially methylated with age as specified on page 14 of the instant specification. These gene associated regions were observed as being either hypermethylated or hypomethylated based on the results of a global methylation analysis described in the instant specification. The table also include regions that are not associated with any genes, in particular those listed as “N/A” in the column of gene names. The table in the claim and the specification as a whole does not identify which gene associated regions are hypomethylated and which gene associated regions are hypermethylated. 
In addition to the above issues, the step requires “detecting a methylation level in a region listed in table 1” and recites the elements of table 1. There is no guidance as to where the regions are located within the genome and as such, the specification does not describe how one is supposed to perform the step of detecting a methylation level. For example, the first gene in the table is ARC. The table states “Gene Body”, presumably indicating the region is somewhere within the 3.431 kb transcriptional region of the ARC gene. The table then states “North Shore”, presumably indicating the region is 5’ of a CpG island within the “Gene Body”. However, no genomic coordinates are provided and one cannot determine which CpG island within the “Gene Body” has the particular “North Shore” that the specified region lies. The last entry in the table states “N/A”. There is no indication what information, if any, the entry provides regarding the location of the region within the “Gene Body” of ARC. Thus, in the context of detecting a methylation level in a region of the ARC gene, the instant specification provides no instruction or guidance so to what the region is for which applicant intends the claim to detect methylation.
Even more problematic is the first region listed on page 3 of 9 of the claims. The first entry for the region is “N/A”. The second entry for the region is “N/A”, as in the fourth. The third entry states “HMM Island”. There is no indication where in the entire genome this region lies. There are number of regions described in a similar manner, 
Thus, claim 56 and dependent claims 57-78 are not supported by the instant specification because there is no guidance as to what and where the regions are actually located within a genome such that their methylation may be detected.
Claim 58 specifically identifies a hypomethylated region is within PTPRN2_2 or PTPRN2_1 or PTPRN2_3. The three entries after the gene name for each region are: Gene Body, Island/North Shore, N/A; Gene Body, North Shore, N/A; and Gene Body, North Shore, N/A. The same information is provided for two different regions, PTPRN2_1 and PTPRN2_3. There is no information provided to distinguish these two regions from one another. 
Claim 61 states the hypomethylated region is within DRD4. Table 1 provides the following entries for DRD4: Gene Body, Island, and N/A. There is no adequate description of which region within DRD4 is determined to be the hypomethylated region.
Claim 62 states the hypomethylated region is within TNXB. Table 1 provides the following entries for TNXB: Gene Body, Island, and N/A. There is no adequate description of which region within TNXB is determined to be the hypomethylated region.
Claim 63 states hypomethylated regions are determined in DRD4 and TNXB. There is no adequate description of which regions within these genes are determined to be the hypomethylated regions.

RDMR_2 is representative of many alterations observed in this analysis which had a strong population shift from moderately hypomethylated to hypomethylated.
and
In every case (DRD4, RDMR_2, TBKBP1) each region has significant demethylation with age though the magnitude of change varies.

There is no adequate description of what the RDMR_2 actual is and which region within RDMR_2 is determined to be the hypomethylated region.
Claim 65 states the hypomethylated region is within TBKBP1. Table 1 provides the following entries for TBKBP1: Gene Body, Island, and N/A. There is no adequate description of which region within TBKBP1 is determined to be the hypomethylated region.
Claim 66 includes CL11A as one of the regions. Table 1 as originally filed does not include CL11A as one of the regions and thus constitutes new matter.
Claim 67 states at least 112 regions are independently determined to be hypomethylated. The instant specification does not describe which regions are hypomethylated within table 1. 
Claim 75 states 112 hypomethylated regions are detected. The instant specification does not describe which regions are hypomethylated within table 1. 
Claim 76 states 8 hypermethylated regions are detected. The instant specification does not describe which regions are hypermethylated within table 1.

Response to the traversal of the written description rejection
	The Remarks argue the written description rejections are moot because of the cancellation of the rejected claims (p. 8).
	The newly presented claims are rejected for the reason provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 56, the claim recites “detecting a methylation level in a region listed in table 1”. It is unclear what regions are encompassed by the claim. Each entry in the table are followed by three pieces of information. For example, the first gene in the table is ARC. The table states “Gene Body”, presumably indicating the region is somewhere within the transcriptional region of the ARC gene. The table then states “North Shore”, presumably that the region is 5’ of a CpG island within the “Gene Body”. However, no genomic coordinates are provided and one cannot determine which CpG island within the “Gene Body” has the particular “North Shore” the specified region lies 
Even more problematic is the first region listed on page 3 of 9 of the claims. The first entry for the region is “N/A”. The second entry for the region is “N/A”, as in the fourth. The third entry states “HMM Island”. There is no indication where in the entire genome this region lies. There are number of regions described in a similar manner, and only differ based on various third entries, e.g. HMM Island, Island/North Shore, North Shore, South Shore, etc. It is unclear which regions are encompassed by these entries.
CNTNAP1 has an entry stating “RDMR” and DOK1 has an entry stating “CDMR” It is unclear what information these entries provide regarding the region in which methylation is to be detected. Several other regions also have “RDMR” and “CDMR” as entries.
As a whole, it is unclear what regions are to have methylation detected as required by the claims.
The rest of the claims depend from claim 56 and are rejected for the same region.
Regarding claim 56, the claim describes “a sperm sample of an individual at risk of fathering a biological offspring that develops a neuropsychiatric disorder”. It is unclear what type of sperm samples applicant intends to be encompassed by the claims. First, any biological offspring may develop a neuropsychiatric disorder and it is unclear if or how the phrase limits the sperm sample required by the step of assaying a nucleic acid 
Regarding claims 56, 57, 66, 67, 68 and 70, the claims recite “independently” in the context of determining hypermethylation or hypomethylation of a region. It is unclear when a determination is made “independently” and when it is not made “independently”.
Regarding claim 59, the claim states the hypomethylated region is associated with a CpG shore. It unclear which regions are the hypomethylated regions within table 1. Furthermore, it is unclear which CpG shores are the CpG shores encompassed by the claim. It is also unclear what encompasses a region associated with a CpG shore. Is the region within a CpG shore? Is the region no more than a certain distance from a CpG shore? 
Regarding claim 60, the claim states the hypomethylated region is within 1 kb of a known nucleosome retention site. Because no genomic coordinates are provided, it is unclear which known nucleosome retention sites are encompassed by the claim and which regions may be within 1 kb of the known nucleosome retention sites.
Regarding claim 64, the claim states the hypomethylated region is within RDMR_2. RDMR_2 is not listed in table 1, and thus, RDMR_2 lacks proper antecedent basis.
Regarding claim 66, the claim states the regions comprises: CL11A, ATN1, DRD4, PTPRN and SSTR5. There are three regions of PTPRN listed in table 1, it is 

Response to the traversal of the 112(b) rejections
	The Remarks argue the 112(b) rejections are moot because of the cancellation of the rejected claims (p. 8).
	The newly presented claims are rejected for the reason provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 64 and 66 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 64, the claim states the hypomethylated region is within RDMR_2. RDMR_2 is not listed in table 1, and thus, claim 64 fails to further limit claim 56.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 56-60, 62 and 67-78 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pacheco (PLoS ONE. 2011. 6(6):e20280 and Supplemental Tables).
Regarding claims 56, 58, 59, 60, 62, 69, 70, 71, 72 and 74, Pacheco teaches assaying a nucleic acid sequence from a sperm sample of an individual (p. 2, DNA Isolation, Bisulfite Modification, and Illumina Infinium HumanMethylation27 BeadChip Array).

Pacheco further teaches determining TNXB, C1orf122, CLIC1, DLL1, DOCK1, GAPDH, KCNF1 and MPPED1 are hypomethylated and GPR45 is hypermethylated in low motility sperm samples (Table S3). The levels were determined relative to a high motility sperm sample (p. 5, Sperm DNA Methylation Profiles Cluster by Motility).	The sperm samples of Pacheco are encompassed by the claims as it is unclear what structural limitations are imposed by the phrase “of an individual at risk of fathering a biological offspring that develops a neuropsychiatric disorder”. The claim element is given the broadest reasonable interpretation of being a sperm sample from any individual that may father an offspring.

Regarding claim 57, the claim does not specify which region is independently determined to be hypomethylated, or if “a hypomethylated region” must be one within table 1.
Pacheco teaches determined independently that various regions are hypomethylated as demonstrated in Table S3.
Regarding claims 67 and 75, the claims do not specify which regions are independently determined to be hypomethylated, or the regions are limited to those within table 1.
Pacheco clearly teaches more than 112 regions are determined to be hypomethylated by having a (+) slope value (p. 201 of Table S3).
Regarding claim 68, the claim does not specify which regions are independently determined to be hypermethylated, or if the region is limited to those within table 1.
Pacheco clearly teaches regions are determined to be hypermethylated by having a (-) slope value (p. 201 of Table S3).
Regarding claims 73 and 76, the claim does not specify which 8 regions detected are hypermethylated, or if regions are limited to those within table 1.
Pacheco clearly teaches 8 regions are determined to be hypermethylated by having a (-) slope value (p. 201 of Table S3).
Regarding claim 77, the sperm samples of Pacheco are encompassed by the claim because any individual that may father an offspring is at some risk of fathering an offspring with bipolar disorder or schizophrenia.
Regarding claim 78, Pacheco teaches detecting methylation levels using a microarray in the form of a bead array (p. 2, DNA Isolation, Bisulfite Modification, and Illumina Infinium HumanMethylation27 BeadChip Array).

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634